Name: Commission Regulation (EC) No 3566/93 of 23 December 1993 altering the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 93 Official Journal of the European Communities No L 324/55 COMMISSION REGULATION (EC) No 3566/93 of 23 December 1993 * altering the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, (EC) No 3263/93 f), as last amended by Regulation (EC) No 3524/93 (8); Whereas the levy on the basic product as last fixed differs from the average levy by more than ECU 3,02 per tonne of basic product ; whereas, pursuant to Article 1 of Commission Regulation (EEC) No 1 579/74 ('), as last amended by Regulation (EEC) No 1740/78 (10), the levies at present in force must therefore be altered to the amounts set out in the Annex hereto, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on products processed from cereals and rice covered by Commission Regulation (EEC) No 1620/93 (u) as fixed in the Annex to amended Regulation (EC) No 3263/93 are hereby altered to the amounts set out in the Annex. Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 544/93 (4), and in particular Article 12 (4) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (*), as amended by Regulation (EC) No 3528/93 (*), Whereas the import levies on products processed from cereals and rice were fixed by Commission Regulation Article 2 This Regulation shall enter into force on 24 December 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . (2) OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 387, 31 . 12. 1992, p. 1 . a\ r\ T R nn N I  &gt; IQQI « it O OJ No L 293, 27. 11 . 1993, p. 54. (8) OJ No L 320, 22. 12. 1993, p. 24. 0 OJ No L 168, 25. 6. 1974, p. 7. ( ,0) OJ No L 202, 26. 7. 1978 , p. 8 . (") OJ No L 155, 26. 6 . 1993, p. 29. No L 324/56 Official Journal of the European Communities 24. 12. 93 ANNEX to the Commission Regulation of 23 December 1993 altering the import levies on products processed from cereals and rice (ECU/ tonne) CN code Import levies Q Third countries ACr (other than ACP) 1103 21 00 158,02 164,06 1104 19 10 158,02 164,06 1104 29 11 116,76 119,78 11042931 140,46 143,48 11042991 89,55 92,57 110430 10 65,84 71,88 1108 11 00 193,14 213,69 1109 00 00 351,16 532,50 o No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.